Exhibit 10

 

K-TEL INTERNATIONAL, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

OUTSIDE THE 1997 STOCK OPTION PLAN

 

--------------------------------------------------------------------------------

 

Number of shares subject to Option:             

 

THIS AGREEMENT, made and entered into as of November 27, 2002, between K-tel
International, Inc., a Minnesota corporation (herein called the “Company”) and
                                   (herein called the “Optionee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
shares of its common stock, (herein called the “Common Stock”), as provided in
this Agreement; and

 

WHEREAS, the Board of Directors of the Company (herein called the “Board”) has
authorized and approved the granting of the option to purchase the number of
shares of Common Stock on the terms set forth in this Agreement,

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

 

1.                                       Grant of Option.  The Company hereby
irrevocably grants to the Optionee on November 27, 2002, the right and option
(herein called the “Option”) to purchase all or any part of an aggregate of
                   shares of Common Stock (the “Shares”) at the purchase price
of $0.05 per share, such option to be exercised as hereinafter provided.

 

2.                                       Exercise of Option.  It is understood
and agreed that the option evidenced hereby is subject to the following terms
and conditions:

(a)                                  Expiration Date.  The Option shall expire
ten years after the date of grant specified in Section 1 above.

 

(b)                                 Exercisability.  Subject to the other terms
of this Agreement regarding the exercisability of this Option, this Option shall
be exercisable in full as of the date of grant indicated in Section 1 above.

 

(c)                                  Written Notice of Exercise.  Any exercise
shall be accompanied by a written notice to the Company specifying the number of
shares of Stock as to which the Option is being exercised.  Notation of any
partial exercise shall be made by the Company on Schedule I hereto.

 

(d)                                 Payment of Purchase Price.  The purchase
price of the shares as to which the Option may be exercised shall be paid in
full in cash at the time of exercise.

 

3.                                       Adjustments.  If the number or type of
shares of Common Stock outstanding shall be changed or if the Company
distributes to the holders of its Common Stock any stock of the Company or any
security convertible into stock of the Company, as a result of recapitalization,
stock split, stock dividend, exchange, consolidation, combination of shares, or
reorganization or other event in which the Company is the surviving corporation,
the Board shall make such proportionate increase or decrease in the

 

--------------------------------------------------------------------------------


 

number, kind and price of the shares subject to the Option as it may deem
appropriate, and in doing so may eliminate any fractional shares which might
result from such proportionate increase or decrease.

 

4.                                       Not a Stockholder.  The holder of the
Option shall not have any of the rights of a stockholder of the Company with
respect to the shares covered by the Option except to the extent that the
certificate or certificates for such shares shall be delivered to him upon the
due exercise of the Option.

 

5.                                       Non-Transferability of Option.  Except
as otherwise provided herein, this Option and the rights and privileges
conferred hereby shall not be sold, pledged or otherwise transferred (except by
reason of death) and shall not be subject to sale under execution, attachment,
levy or similar process.

 

6.                                       Termination of Service.

 

(a)                                  If the Optionee’s service on the Company’s
board of directors terminates for any reason (including, but not limited to,
death or disability), then this Agreement shall expire on the earlier of the
expiration date of this Agreement determined pursuant to Section 2(a) above or
the date twelve (12) months after the termination of the Optionee’s service. 
The Optionee may exercise all or part of this Option at any time before its
expiration under the preceding sentence.

 

(b)                                 In the event that the Optionee’s service
terminates by reason of death or the Optionee dies after termination of service
but before the expiration of this Agreement, all or part of this Option may be
exercised (prior to expiration under Section 6(a)) above by the executors or
administrators of the Optionee’s estate or by any person who has acquired this
Option directly from the Optionee by beneficiary designation, bequest or
inheritance.  Any such exercise shall be made by providing the Company with such
evidence as the Company may request to demonstrate that the person or persons
exercising the Option has or have the right to do so and that all taxes or other
assessments with respect to the Common Stock issuable upon exercise of the
Option have been paid or adequate provision for such payment has been made. 
Upon being satisfied that the person or persons exercising the Option has or
have right to do so and that all taxes or other assessments with respect to the
Common Stock covered thereby have been paid or provided for, the Company shall
(subject to the terms and conditions of this Agreement) issue certificates for
such shares in such denominations as the person or persons exercising the Option
may direct, and shall deliver such shares in accordance with reasonable
instructions contained in the notice.

 

7.                                       Method of Exercising Option.

 

(a)                                  Subject to the terms and conditions of this
Agreement, the Option may be exercised, at any time prior to the expiration
date, by written notice to the Company at its executive offices.  Such notice
shall state the election to exercise the Option and the number of shares in
respect of which it is being exercised, shall be signed by the person or persons
so exercising the Option, and shall be accompanied by payment of the full
purchase price of such shares.  The Company shall deliver a certificate or
certificates representing such shares as soon as practicable after the notice
shall be received.  Payment of such purchase price shall be made by a certified
check payable to the order of the Company.  The certificate or certificates for
the shares as to which the Option shall have been so exercised shall be
registered in the name of the person or persons so exercising the Option (or, if
the Option shall be exercised by the Optionee and if the Optionee shall so
request in the notice exercising the Option, shall be registered in the name of
the Optionee and another person jointly, with right of survivorship) and shall
be delivered as provided above to or upon the written order of the Optionee
exercising the Option.  In the event the Option shall be exercised pursuant to
Section 6(b) of this Agreement by any person or persons other than the Optionee,
such notice shall be accompanied by appropriate proof of the right of such
person or persons to exercise the Option as required by Section 6(b).  All
shares that shall be purchased upon the exercise of the Option as provided
herein shall be fully paid and non-assessable.

 

(b)                                 It shall be a condition to the obligation of
the Company to issue or transfer shares of Common Stock upon exercise of the
Option granted under the plan by delivery of shares,

 

2

--------------------------------------------------------------------------------


 

that the Optionee (or any authorized representative) pay to the Company, upon
its demand, such amount as may be requested by the Company for the purpose of
satisfying its liability to withhold federal, state or local income or other
taxes incurred by reason of the exercise of the Option or the transfer of shares
upon such exercise.  If the amount requested is not paid, the Company may refuse
to issue or transfer shares of Common Stock upon exercise of the Option.

 

(c)                                  The Company shall not be required to issue
or transfer any certificates for shares purchased upon exercise of this Option
until all applicable requirements of law have been complied with and such shares
have been listed on any securities exchange or system on which the Common Stock
may then be listed.

 

8.                                       Reservation of Shares.  The Company
shall at all times during the term of the Option reserve and keep available such
number of shares of Common Stock as will be sufficient to satisfy the
requirements of this Agreement, shall pay all original issue and transfer taxes
with respect to the issue and transfer of shares pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will from time to time use its best efforts to comply with all laws and
regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.

 

9.                                                                                       
Restrictions on Transfer.

 

(a)                                  Securities Law Restrictions.  Regardless of
whether the offering and sale of Common Stock under this Agreement have been
registered under the Securities Act of 1933 (the “Act”) or have been registered
or qualified under the securities laws of any state, the Company at its
discretion may impose restrictions upon the sale, pledge or other transfer of
such Common Stock (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Act, the securities laws of any state or any
other law.

 

(b)                                 Market Stand-Off.  In connection with any
underwritten public offering by the Company of its equity securities pursuant to
an effective registration statement filed under the Act, the Optionee or any
transferee shall not directly or indirectly sell, make any short sale of, loan,
hypothecate, pledge, offer, grant or sell any option or other contract for the
purchase of, purchase any option or other contract for the sale of, or otherwise
dispose of or transfer, or agree to engage in any of the foregoing transactions
with respect to, any Common Stock acquired under this Agreement without the
prior written consent of the Company or its underwriters.  Such restriction (the
“Market Stand-Off”) shall be in effect for such period of time following the
date of the final prospectus for the offering as may be requested by the Company
or such underwriters.  In no event, however, shall such period exceed 180 days. 
In the event of the declaration of a stock dividend, a spin-off, a stock split,
an adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities which are by reason of such
transaction distributed with respect to any Common Stock subject to the Market
Stand-Off, or into which such Common Stock thereby become convertible, shall
immediately be subject to the Market Stand-Off.  In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to the
Common Stock acquired under this Agreement until the end of the applicable
stand-off period.  The Company’s underwriters shall be beneficiaries of the
agreement set forth in this Subsection (b).  The Optionee or any transferee
shall be subject to this Subsection (b) only if the directors and officers of
the Company are subject to similar arrangements.

 

(c)                                  Investment Intent at Grant.  The Optionee
represents and agrees that the Shares to be acquired upon exercising this
Agreement will be acquired for investment, and not with a view to the sale or
distribution thereof.

 

(d)                                 Investment Intent at Exercise.  In the event
that Common Stock issued under this Agreement is not registered under the Act
but an exemption is available which requires an

 

3

--------------------------------------------------------------------------------


 

investment representation or other representation, the Optionee shall represent
and agree at the time of exercise that the Common Stock being acquired upon
exercising this Option is being acquired for investment, and not with a view to
the sale or distribution thereof, and shall make such other representations as
are deemed necessary or appropriate by the Company and its counsel.

 

(e)                                  Legends.  All certificates evidencing
Shares issued under this Agreement in an unregistered transaction shall bear the
following legend (and such other restrictive legends as are required or deemed
advisable under the provisions of any applicable law):

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

 

(f)                                    Removal of Legends.  If, in the opinion
of the Company and its counsel, any legend placed on a stock certificate
representing Shares issued under this Agreement is no longer required, the
holder of such certificate shall be entitled to exchange such certificate for a
certificate representing the same number of shares of Common Stock but without
such legend.

 

(g)                                 Administration.  Any determination by the
Company and its counsel in connection with any of the matters set forth in this
section shall be conclusive and binding on the Optionee and all other persons.

 

10.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, K-tel International, Inc. has caused this Agreement to be
executed by the officer named below and the Optionee has executed this
Agreement, both as of the day and year first above written.

 

 

 

 

 

 

K-TEL INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By  Philip Kives

 

 

 

 

 

Its  Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

NOTATIONS AS TO PARTIAL EXERCISE

 

Date of
Exercise

 

Number of
Purchased
Shares

 

Balance of
Shares on
Option

 

Authorized
Signature

 

Notation
Date

 

6

--------------------------------------------------------------------------------